EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Specification
Any use of the word, “Korean” in the specification is presumed to refer to the Republic of Korea, and not to the Democratic People’s Republic of Korea.

Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on April 24, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Comments of the Drawings
The replacement drawing set of July 2, 2019 are hereby APPROVED.

The drawings of the replacement drawing set of July 2, 2019 are hereby accepted as FORMAL.

Comments of Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” and “communication unit” in claims 1 and 8, in each of which, “unit” is the nonce term.  Support for the uses of the limitation, “control unit” in claims 1 and 8 is found, at least, in the disclosure related to “control unit 500” on pages 16-26 of the specification.  Support for the uses of the limitation, “communication unit” in claims 1 and 8 is found, at least, in the disclosure related to “communication unit 100” from page 12, line 25 to page 14, line 2 of the specification.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The word, “combinationable” in claim 1 at line 24 and in claim 8 at line 20, as well as its use in the specification, does not appear to be an English word in common use, but it is used in a small number of U. S. patent documents.  The term during examination was interpreted to mean able to be combined, or combinable.

Comments on Cited Prior Art of General Interest
The Minciardi et al article cited herewith is of general interest for relating to the planning of a weather radar network.

Nguyen et al (‘870) is of general interest for relating to dynamically configurable sensor networks.

Boyless et al (‘801) is of general interest for disclosing site surveying that can relate to radar networks, noting, for example, paragraphs [0008], [0076], and [0078].

LaPoint et al (‘856) is of general interest for showing the planning of the placement of radar units at sites for desired coverage.

Erignac (‘391) is of general interest for disclosing the planning of the placement of a network of sensors, where the sensors could be radars, noting, for example, column 1, lines 34-38, and column 8, lines 10-17.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 10 of claim 8, delete “GIS” and insert –geographic information system (GIS)—therefor.

In that the examiner’s amendment above merely made a minor, editorial change to a claim that was necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method for selecting a radar installation site for configuring a radar observation network, the method comprising: receiving, by a communication unit, digital terrain 5information transmitted from a server; selecting, by a control unit, a first radar installation site candidate based on the received digital terrain information; selecting, by the control unit, a second radio site 10candidate by evaluating accessibility and an available infrastructure of the radar installation site based on geographic information system (GIS) information for the selected first radar installation site selecting, by the control unit, a third radar installation 15site candidate by performing a beam shield simulation for the selected second radar installation site candidate, and calculating radar observation efficiency for a result of the performed beam shield simulation; selecting, by the control unit, a fourth radar 20installation site by performing a radio interference examination for the selected third radar installation site candidate; selecting, by the control unit, a radar observation network depending on target height observation efficiency for 25each combinationable observation network for the selected fourth radar installation site candidate; and selecting, by the control unit, a radar observation network priority depending on analysis of an overlapping area for the first observation network for each selected radar 30installation site candidate.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 as amended above is as follows:
“8. An apparatus for selecting a radar installation site for configuring a radar observation network, the apparatus comprising:  10a communication unit configured to receive digital terrain information transmitted from a server; and a control unit configured to select a first radar installation site candidate based on the received digital terrain information, select a second radio site candidate by 15evaluating select a third radar installation site candidate by performing a beam shield simulation for the selected second radar installation 20site candidate, and calculating radar observation efficiency for a result of the performed beam shield simulation, select a fourth radar installation site by performing a radio interference examination for the selected third radar installation site candidate, select a radar observation network 25depending on target height observation efficiency for each combinationable observation network for the selected fourth radar installation site candidate, and select a radar observation network priority depending on analysis of an overlapping area for the first observation network for each 30selected radar installation site candidate.”  (Bold added).
With respect to independent claim 8 as amended above, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648